Title: From Thomas Jefferson to James Walker, 16 October 1805
From: Jefferson, Thomas
To: Walker, James


                  
                     Sir
                     
                     Washington Oct. 16. 05.
                  
                  Your letter of the 10th. did not come to hand till yesterday. had it come by the post of the 10th. & arrived on the 12th. as it ought to have done, I could have complied with the request of the hundred dollars, as on that day I settled & paid the demands of the month which I regularly do the 2d. week of every month, after which it is rarely in my power to answer a demand of any size till the next month. I mention this for your future government. it will not be possible for me now to send you the money till that time in the next month; but on being assured of it then you may perhaps be able to obtain that accomodation. I propose hereafter to remit you 100 Dollars the 2d week of every month: should more be necessary at any time you must give me a month’s notice.
                  I think with you that it is better people should settle the prices of work before hand, and I generally do it myself, & think it has already been done between you & me. when I saw you at mr Cocke’s Sep. 28. 1802 it was agreed between us that you should undertake my mill & details were settled. it was as we walked about the mill together, where I had not the conveniency to commit our verbal agreement to writing; but on the next day I returned home, & the day following I committed our agreement to writing for remembrance. I kept a press copy of it myself and certainly sent you the original signed by myself. I could be certain on this point were I at Monticello, but the circumstance of my possessing the press copy & not the original is sufficient presumption I sent it to you. I think it probable you will find it among your papers. I now send you a copy, and I dare say it will recall to your memory all the particulars. I do not think it could be put on a fairer footing than this paper puts it: and I trust you will so consider it. have you recieved the bolting cloths & gudgeons. they have been paid for by mr Jefferson 33D. 53C and 37D. Accept my best wishes.
                  
                     Th: Jefferson
                     
                  
               